
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.19


[COGENT LETTERHEAD]

1015 31st Street, NW
Suite 330
Washington, DC 20007
Tel: 202-295-4208
Confidential Fax: 202-342-8269

October 11, 2000


Helen Lee

Dear Helen,

        Cogent Communications is offering you the position of Chief Financial
Officer. This position will offer an annual compensation of $220,000. This role
is defined as an "exempt" position and will not be eligible for overtime
compensation. Base salary will be paid semi-monthly.

        In addition to the cash compensation you receive, Cogent will issue to
you options to purchase 450,000 shares of common stock in the company at a
strike price of $1.50. Twenty-five percent (25%) of these options will vest
immediately upon hire. The remainder will vest quarterly over the next three
(3) years so that you will be fully vested after three (3) years of employment.
In order to receive these options you must sign Cogent's option agreement at the
time of your employment.

        Cogent will periodically perform employee evaluations at minimum
intervals of 12 months commencing within 18 months of your employment. These
reviews will be utilized to evaluate your compensation package relative to the
market for similar level individuals at organizations of comparable stage of
development and market opportunity to Cogent.

        In the event of Constructive Termination Without Cause, you will receive
6 months salary against $220,000, six months of benefits coverage, all vested
shares and shares to be vested in the quarter of termination. For purposes of
this Agreement, "Constructive Termination Without Case" shall mean (1) your
employment as Chief Financial Officer of Cogent being terminated by Cogent
(other than for Cause); (2) any of your titles or responsibilities being reduced
in any material respect by Cogent (other than for Cause), without your prior
consent and not based on merit; and (3) your base salary or benefits being
reduced by any material amount. In the event of a Change of Control, in addition
to the conditions mentioned above, you will receive 100% of your unvested shares
at the $1.50 strike price. Upon Initial Public Offering (IPO), 50% of the
remaining unvested shares will vest immediately. Those remaining will vest on
the schedule listed above. Also, it is explicitly stated that sections 14B & 22
of the stock option agreement will not be apply to this optionee.

        In order to compensate you for moving expenses associated with this
position, Cogent proposes a $45,000 moving budget with a commitment on your part
to relocate your principal residence to the company's headquarter location in
Washington, DC within 9 months. During the intervening period, you are committed
to spending 5 days per week at the company's headquarters or on company related
travel and bearing all non-company related travel and lodging expenses
associated with that commitment from the budget mentioned above.

        As a member of Cogent's team, you will be entitled to company funded
health care insurance, dental coverage, and life insurance. The company has also
implemented a 401(k) retirement plan that is corporately administered, however,
it requires individual contributions on a non-matching basis by individual
participants. You will be eligible for 3 weeks paid vacation annually.
Additionally, the company has 6 fixed major holidays and 2 discretionary
floating holidays to be chosen by you.

--------------------------------------------------------------------------------


        Your employment date will be November 20th, 2000, or at a mutually
agreed to date between yourself and the company. Also, as a condition of
employment, you will be required to sign Cogent's standard agreement providing
for invention disclosure and assignment, limitation of your right to compete
with Cogent if you leave, and non-disclosure of confidential information.

        We look forward to having you join our team and build the most advanced
next generation network for high-speed Internet services. This offer remains in
effect through October 20th, 2000 at 10:00am. If you have any further questions,
please give me a call at 202-295-4208.


Sincerely,
 
 
 
 
/s/ Dave Schaeffer
 
 
 
 
Dave Schaeffer
CEO
 
 
 
 
Accepted
 
 
 
 
/s/ H. Helen Lee

--------------------------------------------------------------------------------

Helen Lee
 
Oct. 20, 2000

--------------------------------------------------------------------------------

Date
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.19

